Citation Nr: 1641699	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  09-16 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a respiratory disability, other than recurrent pneumonia, to include bronchial asthma and bronchiectasis.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and V.C.


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1971 to September 1971.  The Veteran received the National Defense Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran and V.C. testified before a Decision Review Officer at an April 2009 RO hearing.  A transcript of this hearing is of record.

The Board, in pertinent part, has previously remanded the issue on appeal for additional development most recently in October 2015.  As the actions specified in the remands have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for a respiratory disability, other than recurrent pneumonia, to include bronchial asthma and bronchiectasis.  Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

A November 2015 examination and medical opinion was provided in compliance with the October 2015 Board remand.  The examination report identified several respiratory diagnoses for the Veteran: asthma; chronic obstructive pulmonary disease (COPD); benign or malignant neoplasm or metastases of the respiratory system (bilateral parenchymal disease; chronic fibronodular changes); bronchiectasis, post-inflammatory; aspiration pneumonia; and bacterial pneumonia.  Based on the findings of in-service chest-x-rays and the Veteran's own reporting, the November 2015 VA examiner opined that the Veteran's bronchial asthma and bronchiectasis clearly and unmistakably pre-existed his active duty service.  Then, the examiner opined that the Veteran's bronchial asthma and bronchiectasis clearly and unmistakably did not increase in severity beyond natural progression during service.  In providing that opinion, the examiner relied, in part, on there being "no lay, medical, or diagnostic test results showing an increase in severity beyond natural progression during military service for any of the Veteran's respiratory conditions, specifically none for bronchial asthma, bronchiectasis, or any respiratory condition."  However, in an August 2012 VA examination report, the examiner opined that "it is more likely than not...that the claimed pneumonia which existed prior to enlistment to active service acutely increased in severity as a result of his active duty service."  The August 2012 VA examiner further stated "without supporting evidence there was permanent increased severity as a result of his active service."  That opinion, though admittedly in the February 2014 Board decision was without a supporting rationale, formed the basis upon which service connection for pneumonia was granted.  Here, that August 2012 VA opinion contradicts the November 2015 VA examiner's finding that there was no lay, medical, or diagnostic test results showing an increase in severity beyond natural progression during military service for any respiratory condition.  Therefore, the Board finds that the November 2015 VA examiner's opinion is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (a medical opinion based on an inaccurate factual premise has little, if any, probative value).  

With regard to whether the Veteran's current respiratory disability is caused or aggravated by the Veteran's service-connected pneumonia, the November 2015 provided a negative nexus opinion.  That opinion is inadequate on two bases.  First, the examiner did not specifically identify the respiratory disability; instead, the examiner referred to it generally as a respiratory condition.  Second, the examiner based his opinion on the finding that "there is no lay, medical or diagnostic findings that establish a nexus of care for the Veteran's singular in-service medical treatment of pneumonia that resolved prior to military discharge, as being caused or aggravated by the Veteran's currently diagnosed respiratory condition."  This statement appears to ignore the fact that the Veteran has been service-connected for pneumonia.  It further ignores the medical evidence that shows that the Veteran has received treatment for pneumonia on several occasions since his discharge from service.  The Board finds that the November 2015 VA examiner's secondary service connection opinion is inadequate as it appears to be inconsistent with the evidence of record.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Finally, the Board notes that among the diagnoses that the November 2015 VA examiner identified, there was a diagnosis for benign or malignant neoplasm or metastases of the respiratory system which the examiner identified as bilateral parenchymal disease (chronic fibronodular changes).  However, the examiner did not provide an opinion as to whether this respiratory disability is etiologically related to the Veteran's active duty service, or whether it is caused or aggravated by the Veteran's service-connected pneumonia.  

For all of the reasons stated above, a remand is required to obtain an addendum VA medical opinion that addresses these issues.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment records that are not currently of record, to include from Salem VA Medical Center from January 2016.  

2.  After the above is completed, to the extent possible, obtain an addendum VA opinion from the November 2015 VA examiner, or another appropriately qualified examiner.  Only if deemed necessary to provide an opinion, should the Veteran be afforded a new VA examination.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

After reviewing the claims file, the examiner should respond to the following:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's bilateral parenchymal disease (chronic fibronodular changes) is etiologically related to his active duty service, or was caused or, alternatively, aggravated (increased in severity beyond the natural progression of the disability), by his service-connected pneumonia?

b.  Did the Veteran's bronchial asthma and/or bronchiectasis clearly and unmistakably (i.e., medically undebatable) exist prior to the Veteran's active duty service?  

c.  If it is found that the Veteran's current bronchial asthma and/or bronchiectasis did clearly and unmistakably pre-exist his active duty service, can it also be concluded as medically undebatable that it was not aggravated by service, either because there was no increase in disability during service or because any increase in disability was due to the natural progression of the pre-existing condition?

d.  If bronchial asthma and bronchiectasis did not clearly and unmistakably exist prior to service, is it at least as likely as not (50 percent probability or more) that the Veteran's current bronchial asthma and/or  bronchiectasis had its onset in service, or is otherwise etiologically related to his active duty service?  

e.  Or, is it at least as likely as not (50 percent probability or more) that the Veteran's bronchial asthma and/or bronchiectasis was caused, or alternatively, aggravated (increased in severity beyond the natural progression of the disability), by his service-connected pneumonia?  

In providing the above opinions, the examiner should note the August 2012 VA examiner's opinion that it is more likely than not that the Veteran's pneumonia, which existed prior to service, acutely increased in severity as a result of his active duty service; and, without supporting evidence there was permanent increased severity as a result of his active service.  The examiner is also requested to consider the medical evidence that shows that the Veteran has received treatment for pneumonia on several occasions since his discharge from service.

A complete rationale for any opinion expressed must be provided.

3.  Then, readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




